Citation Nr: 1643946	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of gunshot wound to the left foot (left foot disability). 

2.  Entitlement to an evaluation in excess of 10 percent for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to July 1969. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which in pertinent part, denied a rating in excess of 20 for left foot disability, and awarded service connection for right knee disability and assigned a 10 percent evaluation, effective from March 31, 2008. 

In March 2012, the Veteran testified before the undersigned during a Board video conference hearing.  A copy of the hearing transcript has been associated with the claims folder. 

In August 2014, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of VA treatment and to provide him with new VA examinations to evaluate the severity of his disabilities. 

In a July 2015 rating decision, the AMC increased the assigned evaluation to 30 percent for left foot disability and awarded a separate 10 percent evaluation for residual scar, both effective from March 31, 2008, the original date of claim.  





The issue of entitlement to increased rating for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's left foot disability has been manifested by no more than severe residuals of foot injuries, without actual loss of use of the foot.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for left foot disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's duty to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Here, the RO provided notice to the Veteran in an April 2008 letter that discussed VA assigns rating evaluations and effective dates.  VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher evaluation.

The Board also concludes VA's duty to assist has been satisfied.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA and service medical records.  

In addition, the record contains the reports of March 2008 and January 2015 VA foot examinations.  In each examination report, the VA examiner recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The claim was remanded in August 2014 for additional evidentiary development including obtaining updated VA treatment records and scheduling the Veteran for a new VA examination.  The VA treatment records have been updated through January 2015 and the Veteran was provided with the requested VA examination in January 2015.  The claim was readjudicated in a February 2015 supplemental statement of the case.  Accordingly, there has been substantial compliance with the Board's 2014 remand instructions, and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board finds that no additional action to further develop the record on the claim is warranted.

2.  Increased Rating 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (West 2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left foot disability is current rated as 30 percent disabling under Diagnostic 5310, based on "severe" impairment of muscle group X.  38 C.F.R. § 4.73 (2015).   The Veteran asserts that the severity of his left foot disability is more severe than the current assigned evaluation.   

Initially, the Board notes that the current assigned 30 percent evaluation is the maximum available under Diagnostic Code 5310.  38 C.F.R. § 4.73.  Muscle Group X concerns both the plantar and dorsal areas of the foot and involves functions of the forefoot and toes, including propulsion thrust in walking and intrinsic muscles of the foot.  Under Diagnostic Code 5310, a maximum 30 percent rating for "severe" impairment of muscle group X, which includes symptoms of limitation of movement, weakness, decreased sensation, muscle atrophy, pain, and fatigue.  38 C.F.R. §§ 4.55, 4.56, 4.73.  Accordingly, the Board finds that the left foot disability is rated at the highest evaluation under Diagnostic Code 5310 and an increased rating under Diagnostic Code 5310 is not available.   See 38 C.F.R. § 4.73.  

The Board has also considered whether any other diagnostic codes pertaining to the foot are applicable in this case to warrant a higher rating for the service-connected left foot disability.  

Diagnostic Codes 5283 and 5284 provide for a 30 percent disability evaluation for "severe" mal-union or "severe" other foot injuries, and a 40 percent rating is assigned for a foot injury with actual loss of use of the foot.  38 C.F.R. § 4.71a.  The evidence does not demonstrate any left foot injury that is not already contemplated by the 30 percent disability evaluation under Diagnostic Code 5310.  The current assigned 30 percent rating already encompasses the functional impairment of the left foot involving muscle impairment.  Thus, assignment of a separate rating for foot disability under Diagnostic Code 5283 or 5284 would be impermissible pyramiding.  See 38 C.F.R. § 4.14.

A higher evaluation is only warranted if the Veteran's disability due to residuals of gunshot wound to the left foot is more consistent to, or more closely approximates,  loss of use of the foot pursuant to Diagnostic Code 5167.  See 38 C.F.R. § 4.71a.   

The term "loss of use" of a foot is defined by 38 C.F.R. § 3.350 (a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. §§ 3.350 (a)(2) and 4.63 which constitute loss of use of a foot are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350 (a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also encompasses foot drop and slight drop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes. 

Here, a review of evidence of record does not demonstrate loss of use of the left foot.  The report of a July 2008 VA foot examination shows that the Veteran complained of constant pain with standing and walking.  The Veteran reported that he was able to stand for more than one hour but unable to stand for three hours, and he was unable to walk more than a few yards due to pain.  X-ray film revealed evidence of mild nonunion of the second metatarsal bone of the left foot. The 2008 VA examiner found that the Veteran's left foot disability resulted in at most moderate impairment of his activities of daily living.   

The report of a January 2015 VA foot examination shows that the Veteran complained of constant pain in his left foot that was worse with prolonged standing and walking.  The VA examiner found that the Veteran's disability involved functional loss due to less movement than normal, weakened movement, excess fatigability, pain on weight bearing, as well as evidence of mild loss of sensation in the left foot and mild atrophy in the left foot that resulted in an inability to bend his toes.  However, the VA examiner found that the severity of the Veteran's left foot disability did not cause functional limitation that would be equally well served by an amputation with prosthesis. 

VA treatment records dated during the pendency of the appeal show that the Veteran complained of constant left foot pain.  These medical records noted that the Veteran's left foot disability resulted in pain, decreased range of motion, and altered gait.  His left foot disability causes him limitation of activities of daily living because he has difficulty walking or climbing stairs due to pain.  The Veteran reported that he continues to work, despite the difficulty with standing and walking because of the pain in his left foot.  See VA treatment records date in March 2008, October 2009, July 2013, and August 2014. 

During the March 2012 Board hearing, the Veteran testified that his left foot disability results in limitation of motion, limited ability to move the toes, and difficulty with generating propulsion with his left foot.  

The competent medical evidence of record does not reflect that the Veteran exhibits any of the symptomatology enumerated within 38 C.F.R. §§ 3.350 (a)(2).  While the Veteran has difficulty ambulating, the medical evidence set forth in the record does not provide that the Veteran's left foot is disabled to the level which approximates loss of use of his left lower extremity.  The medical evidence of record shows that his service-connected left foot disability causes limitation to activities of daily living where he is unable to walk or climb stairs without pain, however, it does not demonstrate that all locomotion is precluded.  The VA examinations of record do not reflect that he is prevented from walking because of the severity of his left foot disability or that he requires assistive devices in order to ambulate.   Rather, the 2015 VA examiner specifically found that the severity of the Veteran's left foot disability was not equal to amputation with use of a prosthetic.  

As explained above, loss of use requires that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  This is a particularly high standard, and has not been met in this case. 

In light of above, the competent medical evidence of record does not reflect that the Veteran's service-connected residuals of a gunshot wound, left foot, approximates loss of use of his left foot, and as such, a 40 percent disability rating is not warranted under the application of Diagnostic Codes 5283, 5282 or 5167.  See 38 C.F.R. § 4.71a. 

In addition, during the pendency of the appeal, the Veteran has been assigned a separate 10 percent evaluation for residual scar from the left foot gunshot wound, effective from March 31, 2008 (date of claim).  This separate rating is considered part and parcel to the current issue on appeal.  Based on a review of the record, the Board finds that a higher rating for residual scars in not warranted. 

The Veteran was assigned a 10 percent evaluation for residual scars under Diagnostic Code 7804, based on clinical evidence of two painful scars.  See 38 C.F.R. § 4.118.  The medical evidence of record does not support an evaluation in excess of 10 percent for any point during the on appeal.  In this regard, medical findings do not reflect three or more scars which are painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804. 

The Board has also considered whether the Veteran's service-connected scar warrants a higher or separate disability rating under another scar diagnostic code. However, the January 2015 VA examination report shows that the total area of the scars is less than 39 square centimeters, higher or separate ratings under Diagnostic Codes 7801 and 7802 are not warranted.  Moreover, the Veteran already receives a separate disability rating for muscle injury, which includes consideration of limitation of movement, and there are no other manifestations for consideration under Diagnostic Code 7805.  See 38 C.F.R. § 4.118.

The Board notes in passing that the "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  See 38 C.F.R. § 4.68 (2015).  Amputation of the foot, permitting prosthesis, warrants a 40 percent rating, as discussed immediately above under Diagnostic Code 5167. 

At the present, the Veteran is in receipt of a 30 percent disability rating for his service-connected residuals of a gunshot wound, left foot, and 10 percent for a residual scar of the left foot.  Applying the method set out at 38 C.F.R. § 4.25 (a), the combined disability rating for the Veteran is 37 percent, which is then rounded up to 40 percent.  See 38 C.F.R. § 4.25, Table I (2015).  Accordingly, the Veteran is in receipt of the maximum combined rating for service-connected disabilities of the left foot as his combined service connected rating for disabilities of the left foot is equivalent to the disability rating assignable for amputation of the left foot.

In conclusion, the Board finds that an evaluation higher than 30 percent is not assignable for the service-connected gunshot wound, left foot.

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected left foot disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left foot disability has been manifested by functional limitation due to less movement than normal, weakened movement, excess fatigability, and pain with weight bearing, as well as mild evidence of atrophy and loss of sensation in the left foot.  The schedular rating criteria, Diagnostic Code 5310, specifically provide for disability ratings based on severe impairment of muscle group X, which includes functions of the forefoot and toes, including propulsion thrust in walking and intrinsic muscles of the foot, and the characterization of "severe" muscle impairment includes symptoms of some diminished sensation and muscle strength.  See 38 C.F.R. §§ 4.56, 4.73. 

The schedular rating criteria also provide disability ratings for foot injuries (Diagnostic Code 5284), which incorporate into the schedular rating criteria various orthopedic factors that limit motion or function of the foot, to include a maximum for loss of use of foot.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202.  

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested to the schedular criteria for the current ratings, that the Veteran's left foot symptoms and related functional impairment are fully compensated by the 30 percent schedular rating under Diagnostic Code 5310. 

In addition, the record shows that the Veteran has been able to retain his current employment throughout the entire pendency of the appeal.  He has not reported that his disability results in marked interference of his employment or frequent periods of hospitalization.

Accordingly, as the evidence does not demonstrate that the Veteran's disability is productive of an exceptional disability picture that is not contemplated by the schedular rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b) (1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is also service-connected for other orthopedic disabilities as well as a psychiatric disorder.  

In this case, he has not alleged additional symptoms or manifestations of his disabilities, either individually or in combination, that have not been taken into account by his assigned disability ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Thun, 22 Vet. App at 115-16.

The Board also notes that this case does not raise a claim of entitlement to a TDIU. At no point during the period under appeal has the Veteran asserted, or does the evidence of record show, that the Veteran is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability affects his functional capacity, but he has not asserted that he is unemployable because of his left foot disability.  

Notably, evidence of record shows that the Veteran was employed in the insurance business throughout the pendency of the appeal.  See VA treatment records.  As such, this case does not raise a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447  (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).


ORDER

Entitlement to an evaluation in excess of 30 percent for disability due to residuals of gunshot wound to the left foot is denied. 


REMAND

The Veteran seeks entitlement to an increased rating for his right knee disability.  The Board previously remanded the matter to afford the Veteran with a new VA examination to evaluate the severity of his right knee disability.  The record now contains the report of a July 2015 VA joint examination.  

Based on a review of the July 2015 VA examination report, the Board does not find that it satisfies the VA's duty to assist because it does not include full active and passive range of motion findings as required under 38 C.F.R. § 4.59.   See Correia v. McDonald, 28 Vet. App. 158 (2016).  A remand is necessary to afford the Veteran with another VA examination to evaluate the severity of the Veteran's right knee disability, to include complete active and passive range of motion findings pursuant to 38 C.F.R. § 4.59.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dating from January 2016 and associate them with the claims folder.

2. Schedule the Veteran for a VA orthopedic examination to determine the current severity of the service-connected right knee disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed. 

The examiners must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, adjudicate the increased rating claim on appeal.  If any of the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


